MR. JUSTICE PIGOTT
delivered the opinion of the Court.
The respondent moves that the appeals from the order denying the motion for a new trial and the judgment be dismissed for the reason that the brief of appellant does not conform to the requirements of Subdivision 3 of Rule X of this Court.
Examination of the brief filed in behalf of the appellant discloses that it fails to contain a specification of the error or errors relied upon. We need not consider the other alleged defects in the brief. Upon authority of the numerous cases *164upon tbis subject, the last being Harrington v. Smith, 25 Montana, 111, 63 Pacific Reporter, 1036, the appeals are dismissed. When the appellant’s brief is not in substantial conformity with the rules the appeal will be dismissed on motion of the respondent, pursuant to Subdivision 5 of Rule X, as was done in Anderson v. Carlson, 23 Montana, 43, 57 Pacific Reporter, 439, and in other cases; in the absence of such motion the court will affirm the order or judgment appealed from, as was done in Harrington\ v. Smith, supra, in Rehberg v. Greiser, 24 Montana, 487, 63 Pacific Reporter, 41, and in other instances.
The appeals are dismissed.

Dismissed.